Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards managing and enrichment of advertisement opportunities. The invention receives an advertisement opportunity from a mobile device and a request for advertising content from a publisher server in response to the received opportunity. The invention then compiles publicly available attribute data of the mobile device including location information. The invention further analyzes and indexes the attribute information of the mobile device including information associated with publisher attributes, and publisher attributes in relation to mobile application. The invention further performs the step of mapping mobile applications including identifying the same applications across multiple stores. After the analysis and indexing of attribute information, and mapping of mobile applications, the information is appended to the request for advertising content, and the request for advertising content is presented to the marketer/advertiser servers for soliciting bids.
The Examiner notes the previous independent claims were rejected under the combination of Oh, Ananian, Levkovitz, Jones, and Chatter. As shown, Oh discloses a server configuration including an enrichment server which manages and organizes mobile device information. Ananian further teaches the concept of removing personally identifiable information to protect user privacy. Levkovitz further teaches information to include device location information and application information and category. Jones further teaches additional attribute information used in determining relevance/targeting. 
The Examiner further notes the following references:
Wang et al. (US 20160086215 A1), which talks about profiling advertising opportunities, including media identifier which defines information regarding publisher and application.
Marks et al. (US 20110288932 A1), which talks about determining applications installed on a computing device including the concept of determining advertisements for different applications of the same publisher.
Although the combination of Oh, Ananian, Levkovitz, Jones, and Chatter discloses certain limitations including collecting application data of the mobile device and a server configuration which augments the request with additional data, the combination fails to explicitly disclose this augmented/appended data set to include publisher information and the mapping of the publishers and applications across multiple stores. While Wang further teaches the concept of including publisher and application data in an advertisement opportunity, Wang further fails to teach or suggest the concept of mapping publisher and applications. Marks further teaches the concept of determining multiple applications of the same publisher. Although Wang and Mark teach these concepts, there is insufficient motivation to further combine both Wang and Mark with the combination of Oh, Ananian, Levkovitz, and Chatter without impermissible hindsight. Specifically, while Wang provides sufficient motivation for combining with the combination of Oh, Ananian, Levkovitz, and Chatter by further improving the information provided to advertisers for determining audience engagement and reach (See Wang ¶0004), Marks fails provide sufficient motivation to be further combined with such a combination as Marks does not specifically utilize this information to be provided to advertisers for making a bid decision. Upon further search and consideration, while 
Furthermore, as discussed in the non-final rejection of 01/09/2020, the Examiner has determined the claimed invention to be patent eligible. As discussed in the non-final rejection, the Applicant’s arguments (page 9 filed 11/18/2019) as directed towards the 35 U.S.C. 101 rejection is determined to be persuasive. While the claimed invention is directed towards managing commercial interactions of soliciting bids from advertisers (certain method of organizing human activity), the invention is determined to be significantly more as the claimed invention further addresses a specific problem arising from the internet technology of mobile device advertising. The claimed invention provides a specific solution which provide data security while still allowing for targeted internet advertising which conventionally requires such information. As such, the Examiner has determined the invention to be patent eligible.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622